Citation Nr: 0909221	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-27 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether the reduction of the disability evaluation for 
service-connected carpal tunnel syndrome from 10 percent to a 
noncompensable rating, effective October 3, 2005, was proper.

2. Entitlement to a rating in excess of 10 percent for 
service-connected anxiety/depression.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The Board notes that the Veteran raised a claim for a rating 
in excess of 10 percent for his service-connected carpal 
tunnel syndrome in his July 2006 substantive appeal (VA Form 
9).  This claim has not been adjudicated by the RO; 
therefore, the claim is REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1. An August 2002 rating decision granted a service 
connection for carpal tunnel syndrome and assigned a 10 
percent disability rating, effective January 31, 2001.

2. A February 2006 rating decision reduced the evaluation for 
the Veteran's service-connected carpal tunnel syndrome to a 
noncompensable rating, effective from October 3, 2005.

3.  As of October 3, 2005, the 10 percent rating for the 
Veteran's service-connected carpal tunnel syndrome had been 
in effect for less than five years.

4. The October 2005 VA examination on which the reduction is 
based was inadequate for the purposes of reducing the rating 
assigned for service-connected carpal tunnel syndrome.  
5. Service-connected anxiety depression is manifested by 
increased anxiety around crowds, being unable to endure loud 
noises, difficulty controlling temper, symptoms controlled by 
medication, and a Global Assessment of Functioning (GAF) 
score of 80.

6. Bilateral hearing loss is a result of his active duty 
military service.

7. Tinnitus was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.  


CONCLUSIONS OF LAW

1. The reduction of the disability rating for the Veteran's 
service-connected carpal tunnel syndrome below 10 percent was 
not proper, and the 10 percent disability rating is restored 
from October 3, 2005.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 3.105, 3.344 (2008).

2. The criteria for a rating in excess of 10 percent for 
service-connected anxiety/depression have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Codes 9499-9400 (2008).

3. Bilateral hearing loss was incurred in active duty 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

4. Tinnitus was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
Board's decision herein to restore the 10 percent rating for 
service-connected carpal tunnel syndrome, effective October 
3, 2005, and to grant service connection for bilateral 
hearing loss is a full grant of the benefits sought on 
appeal, no further action is required to comply with the VCAA 
with respect to these claims.  With regard to the Veteran's 
initial rating and service connection for tinnitus claims, 
the Board finds that all VCAA notice requirements have been 
met, as discussed below.

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

Further, in Vazquez-Flores v. Peake, the Court identified 
specific notice requirements for increased-compensation 
claims.  22 Vet. App. 37 (2008).  Specifically, the Court 
indicated that section 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in August 2005, 
prior to the initial unfavorable AOJ decision issued in 
February 2006.  An additional VCAA letter was sent in 
September 2006, which included information on establishing 
disability ratings and effective dates.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice, issued in August 2005, informed 
the Veteran that he must show that his service-connected 
disability had increased in severity and of the evidence 
necessary to establish service connection, how VA would 
assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
However, no notice was sent to the Veteran advising him of 
the diagnostic codes applicable to his service-connected 
anxiety/depression, although the General Rating Formula for 
Mental Disorders was described in the June 2006 statement of 
the case (SOC).

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the Veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  In the present case, the 
Board finds no prejudice to the Veteran as a result of the 
inadequate timing of the September 2006 VCAA letter.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In his 
February 2006 notice of disagreement, the Veteran recites the 
criteria for a 30 percent rating under the General Formula 
and sets forth an argument as to how his symptoms meet those 
criteria.  Hence, the Board finds that the Veteran had actual 
knowledge of how to establish a higher disability rating, as 
well as the diagnostic code under which his service-connected 
anxiety/depression is rated.  Further, with respect to 
disability ratings in relation to his service connection 
claim and effective dates with regard to both claims, as the 
Board herein concludes that the preponderance of the evidence 
is against the Veteran's claims, any questions with respect 
to these factors are rendered moot.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores at 41, citing Mayfield, 
444 F.3d at 1333.  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with VA examinations.  The Veteran's service treatment 
records, private medical records, and the reports of 
September 2005 and October 2005 VA examinations were reviewed 
by both the AOJ and the Board in connection with adjudication 
of his claim.  

The Board notes that the October 2005 psychiatric examiner 
noted that the Veteran is prescribed Paxil by his physician.  
The Veteran has not identified this physician, nor requested 
that VA obtain these records.  As the Court stated in Wood v. 
Derwinski, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 
406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 
(1996).  Therefore, in the present case, the Board determines 
that VA is not obligated to put forth effort to identify and 
obtain these records.  Accordingly, the Board finds that VA 
satisfied its duty to assist the Veteran obtaining available, 
relevant records.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Reduction 

A rating reduction must be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability, and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Thus, in any rating reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  Id.

Prior to reducing a veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating 
level or the length of time that the rating has been in 
effect.  Generally, when reduction in the evaluation of a 
service-connected disability is contemplated and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons thereof.  The beneficiary 
must be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e) 
(2008).  In the advance written notice, the beneficiary will 
be informed of his right for a pre-determination hearing, 
and if a timely request for such a hearing is received 
(i.e., within 30 days), benefit payments shall be continued 
at the previously established level pending a final 
determination.  38 C.F.R. § 3.105(i)(1) (2008).  Where there 
is no reduction in the amount of compensation payable to a 
beneficiary, 38 C.F.R. § 3.105(e) does not apply.  See 
VAOPGCPREC 71-91.

In this case, the Board notes that such notice was not sent; 
however, it was also not required.  Service connection for 
carpal tunnel syndrome was granted in an August 2002 and a 10 
percent rating evaluation was assigned, effective January 31, 
2001.  In the decision issued in February 2006, the RO 
reduced the evaluation to a noncompensable rating, effective 
October 3, 2005, based on findings at an examination for 
diabetes mellitus and related peripheral nerve disabilities.  
This decision also granted service connection for multiple 
disabilities, which resulted in an overall increase in the 
Veteran's total disability compensation.  At the time of the 
February 2006 rating decision, a combined rating of 40 
percent was in effect for service-connected carpal tunnel 
syndrome, diabetes mellitus, and anxiety/depression.  As a 
result of this decision, the Veteran's combined disability 
rating prior to October 5, 2006 was increased to 60 percent, 
effective July 27, 2005.

This February 2006 decision also granted service connection 
for coronary artery disease, and assigned a temporary 100 
percent disability evaluation, as well as special monthly 
compensation, both effective from August 17, 2005 to November 
17, 2005.  As of November 17, 2005, the rating assigned to 
the service-connected coronary artery disease was reduced to 
a noncompensable evaluation, which, with the reduction in the 
10 percent evaluation for service-connected carpal tunnel 
syndrome, resulted in the Veteran's combined disability 
evaluation being reduced to 50 percent.  Thus, the overall 
effect of the February 2006 decision was to afford the 
Veteran a total disability payment in excess of the 40 
percent already in effect.  That being the case, the notice 
as described under 38 C.F.R. § 3.105(e) was not required in 
this case.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008).  Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  In this case, the 10 percent disability rating 
was effective January 31, 2001, less than five years before 
the reduction took effect on October 3, 2005.  Thus, various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply; reexamination disclosing 
improvement will warrant a rating reduction.  38 C.F.R. § 
3.344(c).  Nevertheless, the Court noted in Brown v. Brown 
that there are several general VA regulations that apply to 
all rating reductions regardless of whether the rating has 
been in effect for five years or more.  5 Vet. App. 413, 420-
21 (1993). 

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id.; see 38 
C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating 
reduction was proper must be resolved in the Veteran's favor 
unless the Board concludes that a fair preponderance of 
evidence weighs against the claim.  Brown at 421. 

In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court 
noted that the failure to review the record rendered the 
examination on which a reduction was based inadequate because 
the disability was not viewed in relation to its history, 
citing 38 C.F.R. § 4.1.  The Court further indicated that if 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2. 

Under 38 C.F.R. §§ 4.123 and 4.124, neuritis and neuralgia, 
respectively, cranial or peripheral, characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Pertinent 
to the rating of neurological conditions, the term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note.

Service-connected carpal tunnel syndrome is rated under 
Diagnostic Code 8515, which provide that, for the dominant or 
major hand, mild incomplete paralysis of the median nerve 
warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, DC 
8515.

In the present case, the Board determines that the findings 
of the October 2005 VA examination provided an inadequate 
basis for reducing the Veteran's rating for service-connected 
carpal tunnel syndrome.  In this regard, the Board notes that 
the 10 percent rating was based on the findings at an August 
2002 VA examination, which documented the Veteran's 
subjective complaints of tingling, numbness, and pain, and 
objective findings of fairly good grip strength and 
diminished monofilament touch sensation.  The Veteran did not 
wear wrist braces.  Additionally, the August 2002 VA examiner 
noted a September 2001 EMG that showed mild carpal tunnel 
syndrome.

At the October 2005 VA examination, the Veteran denied 
tingling and numbness, and did not wear wrist supports.  The 
examiner found normal sensation in the upper extremities, and 
noted intact grip, pinch thumb, abduction, and apposition.  
No nerve conduction studies were performed.  The examiner 
reported carpal tunnel syndrome by history that was 
asymptomatic at that time.  

Considering the above, the Board finds that the October 2005 
VA examination report was inadequate for rating the Veteran's 
carpal tunnel syndrome.  Specifically, the October 2005 VA 
examination did not include an EMG or other nerve conduction 
study to assess the presence and degree of any carpal tunnel 
syndrome.  The diagnosis and severity determined at the 
August 2002 VA examination was based on EMG findings.  Thus, 
the Board finds that the assessment that the Veteran's carpal 
tunnel syndrome was asymptomatic, and essentially, no longer 
present, at the October 2005 VA examination was based on an 
inadequate examination for the purposes of reducing the 
Veteran's rating.  Accordingly, the Board determines that an 
improvement in the Veteran's service-connected carpal tunnel 
syndrome as of October 5, 2005 was not shown by a 
preponderance of the evidence.  Accordingly, the Board finds 
that the reduction in the rating for service-connected carpal 
tunnel syndrome to noncompensable rating was improper, and 
the 10 percent disability evaluation is restored, effective 
October 3, 2005.

III. Initial rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath, the Board has reviewed all evidence of record 
pertaining to the history of the Veteran's service-connected 
anxiety/depression  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability beyond that which is set out 
herein below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board also notes that the Court has held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); see Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected 
disability.

The Veteran's service-connected anxiety/depression has been 
assigned an initial 10 percent rating pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Codes 9499-9400 (2008).  The Veteran 
contends that his symptomology is worse than is contemplated 
under such initial rating, and that a higher rating should, 
therefore, be assigned.  Specifically, he contends that he 
suffers sleep impairment and panic attacks and exhibits 
violent behavior so as to warrant a rating in excess of 10 
percent. 

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

The regulations establish a General Rating Formula.  38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV). 

The criteria for a 10 percent disability rating are:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Codes 9499-9400.

The Board notes that the only medical evidence of record that 
relates to the Veteran's psychiatric symptoms is an October 
2005 VA examination report.  There are no records of 
psychiatric treatment in the claims file, and the Veteran has 
not reported receiving such treatment, beyond receiving a 
prescription for Paxil from his primary care physician.  
Therefore, the Board determines that the October 2005 VA 
examination report is sufficient evidence upon which to rate 
the claim.

At the VA examination, the Veteran had subjective complaints 
of having increased anxiety around crowds and being unable to 
endure loud noises, such as firecrackers.  The Veteran denied 
taking time off from work because of his psychiatric 
symptoms.  The examiner noted that the Veteran was 
temperamental; the Veteran admitted to taking things out on 
his wife, occasionally grabbing her, but indicated that this 
was not typical.  The examiner evaluated these interactions 
as more or less verbal spats.  Inappropriate behavior, 
abnormal thought or communication processes, or difficulties 
with personal hygiene were not documented.  The examiner 
noted that the Veteran had been prescribed medication for 
five or six years.  He found the Veteran's anxiety disorder 
to be mild and assigned a GAF score of 80.

A GAF score of 71-80 indicates that, if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  While a GAF score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders, the 
GAF scores assigned in a case are not dispositive of whether 
overall improvement has been established; rather, they must 
be considered in light of the actual symptoms of the 
Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Based on the above, the Board concludes that the Veteran's 
symptoms do not more closely approximate a rating in excess 
of 30 percent.  The Veteran has stated he has occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to impaired sleep, panic attacks, and 
becoming frustrated at work, often resulting in him screaming 
at co-workers.  Nevertheless, the Board notes that he does 
not miss work and he does not seek psychiatric treatment for 
his symptoms.  

Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of the severity of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In this case, the VA examiner found the Veteran's 
symptoms to be mild, and there is no medical evidence 
contradicting this assessment.  Based on the above, the Board 
finds that a rating in excess of 10 percent is not more 
closely approximated and, thus, a claim for a rating in 
excess of 10 percent for service-connected anxiety/depression 
is denied.  

The Board acknowledges that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
anxiety/depression present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  His symptoms fit squarely within 
the rating criteria.  Accordingly, referral for 
extraschedular consideration is not warranted in this case.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to a rating in 
excess of 10 percent for service-connected 
anxiety/depression.  Therefore, his claim must be denied.

IV. Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Veteran contends that his current bilateral hearing loss 
and tinnitus are a result of noise exposure in service.  
Therefore, he claims that service connection is warranted for 
his bilateral hearing loss and tinnitus.

The Board observes that the Veteran has reported acoustic 
trauma in the military from artillery fire, sweeping for land 
mines, and operating a bulldozer.  Although the Veteran's 
service treatment records do not contain any documentation as 
to noise exposure, the Veteran is competent to describe the 
nature and extent of his in-service noise exposure and such 
is consistent with his military occupational specialty as a 
crawler tractor operator, as noted in his service personnel 
records.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  However, post-service records demonstrate 
diagnoses of bilateral hearing loss and tinnitus.  
Specifically, a private audiologist diagnosed mild sloping to 
moderately severe bilateral sensorineural hearing loss in 
July 2005, and a September 2005 VA examiner diagnosed a 
moderate high frequency sensorineural hearing loss 
bilaterally.  At the September 2005 audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
55
65
LEFT
15
20
40
60
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
These findings demonstrate a current bilateral hearing loss 
as defined by 38 C.F.R. § 3.385.  Also, tinnitus is readily 
observable by laypersons and does not require medical 
expertise to establish its existence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is 
competent to describe his tinnitus symptomatology and such 
subjective complaints have been documented by the medical 
evidence of record, to include the September 2005 VA 
examination.  As a result, the Board finds that the Veteran 
has a current diagnosis of tinnitus.  

With respect to a relationship between the Veteran's hearing 
disabilities and service, the Board first notes that the 
record fails to show that the Veteran manifested hearing loss 
to a degree of 10 percent within one year following his 
service discharge in January 1972.  As such, presumptive 
service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for bilateral hearing loss or tinnitus on a direct 
basis.  As the Veteran has a current diagnosis of these 
disorders and is competent to describe his in-service noise 
exposure, the issues turn on whether there is competent 
evidence of a relationship between the Veteran's hearing 
disorders and his military service.  

In this regard, the Board observes that there are conflicting 
medical opinions of record as to the existence of a nexus 
between the Veteran's hearing loss and his military service.  
However, there is no competent evidence relating his tinnitus 
to his military service.  The September 2005 VA examiner 
opined that the bilateral hearing loss and tinnitus were not 
likely due to military noise exposure.  In support of her 
opinion, the examiner noted that the Veteran's hearing was 
within normal limits at discharge and that the Veteran had an 
extensive occupational history of noise exposure.  However, 
in her July 2005 opinion, JO, an audiologist, states that the 
Veteran's bilateral hearing loss was as likely as not 
initiated by military noise exposure and aggravated by post-
service occupational/recreational noise exposure.  JO did not 
offer an opinion as to the Veteran's tinnitus.

Both the opinion of the September 2005 VA examiner and JO 
were based on personal examinations of the Veteran and his 
reported noise exposure.  The Board notes that there is no 
indication that JO reviewed the claims file; however, as 
previously indicated, the Veteran's reports of his in-service 
noise exposure are competent evidence of noise exposure in 
service that could have injured his hearing.  Further, the 
Board observes that both the VA examiner and JO documented 
the same post-service noise exposure.  Therefore, in this 
case, the fact that the VA examiner reviewed the claims file 
does not support a finding that the VA opinion is of greater 
weight than the opinion of JO.  Accordingly, the Board 
affords the two opinions equal weight with respect to the 
Veteran's claim for bilateral hearing loss.   

Thus, the Board finds the evidence that the Veteran's 
bilateral hearing loss is related to his active duty military 
service to be in equipoise.  Therefore, the Board affords the 
benefit of the doubt to the Veteran, and his claim of 
entitlement to service connection for bilateral hearing loss 
is granted.  See 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert at 53.  

As for his tinnitus, the Board acknowledges the Veteran's 
statements with respect to his claimed in-service etiology of 
tinnitus, and as indicated, the Veteran is competent to 
describe his tinnitus symptoms.  See Charles.  However, the 
Board notes that the first complaint of tinnitus in the file 
is his July 2005 application for benefits, over 33 years 
after service discharge.  The lapse in time between service 
and the first complaints and diagnoses weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).   Further, the only 
nexus opinion related to the Veteran's tinnitus claim is 
against a relationship between service and the current 
disability.  Thus, the Board determines that the 
preponderance of the evidence is against the Veteran's 
service connection claim for tinnitus See 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert at 53.  Therefore, the claim of 
entitlement to service connection for tinnitus must be 
denied.


ORDER

The reduction of the disability rating for the Veteran's 
service-connected carpal tunnel syndrome from 10 percent to a 
noncompensable rating being improper, the 10 percent 
disability evaluation is restored, effective October 3, 2005.

A rating in excess of 10 percent for service-connected 
anxiety/depression is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


